NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                               
                                 Submitted June 14, 2017 
                                  Decided June 15, 2017 
                                               
                                          Before 
 
                       JOEL M. FLAUM, Circuit Judge 
                        
                       ILANA DIAMOND ROVNER, Circuit Judge
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 

 
No. 16‐3184 
 
UNITED STATES OF AMERICA,                         Appeal from the United States       
      Plaintiff‐Appellee,                         District Court for the Northern District 
                                                  of Illinois, Eastern Division. 
      v.                                           
                                                  No. 13 CR 333 
JAIME AGUIRRE,                                     
      Defendant‐Appellant.                        Harry D. Leinenweber, 
                                                  Judge. 
 
                                        O R D E R 

        Jaime Aguirre pleaded guilty to using a dangerous weapon to assault a nurse 
who was on duty at her job with the Bureau of Prisons. See 18 U.S.C. § 111(a)(1), (b). He 
was sentenced to 100 months in prison. Aguirre has appealed, but his appointed lawyer, 
who also represented Aguirre in the district court, asserts that the appeal is frivolous and 
seeks to withdraw under Anders v. California, 386 U.S. 738, 744 (1967). We invited Aguirre 
to respond to counsel’s motion, but he has not replied. See CIR. R. 51(b). Counsel’s 
supporting brief explains the nature of the case and addresses issues that an appeal of 
this kind might be expected to involve, and because the analysis appears to be thorough, 
we limit our review to the subjects that counsel discusses. See United States v. Bey, 748 
F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).   
No. 16‐3184                                                                            Page 2 
 
       Counsel represents that Aguirre does not wish to challenge his guilty plea, and 
thus the lawyer appropriately does not discuss the voluntariness of the plea or the 
adequacy of Aguirre’s plea colloquy. See FED. R. CRIM. P. 11; United States v. Konczak, 683 
F.3d 348, 349 (7th Cir. 2012), United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 

        Counsel first questions whether Aguirre could challenge the validity of the 
indictment because it is not signed by the foreperson of the grand jury, see FED. R. CRIM. 
P. 6(c), or by an attorney for the government, see FED. R. CRIM. P. 7(c)(1). But counsel 
rightly concludes that an appellate claim premised on the missing signatures would be 
frivolous. By pleading guilty Aguirre waived all nonjurisdictional issues arising before 
the plea. See United States v. Adame‐Hernandez, 763 F.3d 818, 828 (7th Cir. 2014); United 
States v. Perez, 673 F.3d 667, 670 (7th Cir. 2012). Defects in an indictment, including 
failures to comply with Rules 6(c) and 7(c)(1), are not jurisdictional. See United States v. 
Cotton, 535 U.S. 625, 629–31 (2002); United States v. Irorere, 228 F.3d 816, 830–31 (7th Cir. 
2000). 

        Counsel also considers and correctly rejects a challenge to the district court’s 
determination that Aguirre was competent to understand the proceedings and to assist 
with his defense. See 18 U.S.C. § 4241. This potential argument relates only to Aguirre’s 
sentencing, since the defendant has told counsel that he stands by his guilty plea, 
see Konczak, 683 F.3d at 349; Knox, 287 F.3d at 670–71, and there is no suggestion that 
Aguirre wasn’t competent when he made that choice. As for Aguirre’s competence to be 
sentenced, an appellate claim would be frivolous because three psychologists, including 
two chosen by Aguirre, concluded without contradiction that he was competent. Given 
the psychologists’ uncontested findings, it would be frivolous to argue that the district 
court committed clear error in determining that Aguirre was competent. See United 
States v. Moore, 425 F.3d 1061, 1074 (7th Cir. 2005); United States v. O’Neal, 969 F.2d 512, 
514 (7th Cir. 1992). 

        Counsel then evaluates whether Aguirre could argue that the district court 
committed significant procedural error at sentencing. In choosing a sentence of 100 
moths’ imprisonment—the low end of the guidelines range of 100 to 125 months—the 
district court explained that a “very important” factor was the need to protect the public 
from Aguirre. The judge said he had “gone through the presentence report” and 
observed that “for a long period of time”—since 2003—Aguirre had “endangered other 
people,” including during a “bank robbery where he tried to blow heads off of people.” 
What the judge was referring to is the probation officer’s statement in the presentence 
report that Aguirre had brandished a toy gun and threatened to “blow your heads off” if 
No. 16‐3184                                                                         Page 3 
 
the people inside did not follow his orders. The judge later repeated that a guidelines 
sentence was “imperative” because of Aguirre’s need for treatment and “the need to 
protect people.” Aguirre did not object to the judge’s misstatement about the bank 
robbery, so our review would be for plain error. See United States v. Chatman, 805 F.3d 
840, 843 (7th Cir. 2015). 

        We agree with counsel that a claim about the district court’s misstatement would 
be frivolous. We could not conclude on this record that the judge really thought, after 
reading the presentence report, that Aguirre had “tried” to kill bank employees and 
patrons with his toy gun. Instead, the judge’s misstatement was an obvious slip of the 
tongue, which explains the absence of an objection from defense counsel. See United 
States v. Schmitz, 717 F.3d 536, 543–44 (7th Cir. 2013) (holding that judge’s erroneous 
reference to a “fraud scheme” beginning seven years prior to the defendant’s charged 
conduct was, in context, “merely an unfortunate slip of the tongue” because numerous 
documents, including the parties’ sentencing memoranda and the presentence report, 
“indicated to the court that the charged scheme began” at the correct time); United States 
v. Soto, 48 F.3d 1415, 1423 (7th Cir. 1995) (affirming defendant’s sentence despite “a mere 
human slip of the judge’s tongue” because the district judge “possessed a clear and 
direct knowledge of the facts of the case that only a scrupulous review of the original 
trial record would produce”). In context, it is apparent that the judge meant to say that 
Aguirre had threatened to kill the robbery victims, especially given that the judge was 
speaking at the time about the content of the presentence report. That report accurately 
characterizes Aguirre’s “gun” as a toy, the same description given by the parties in their 
sentencing memoranda. Moreover, when discussing the bank robbery the judge was 
focused on Aguirre’s need for psychiatric treatment and his history of criminal conduct 
that endangered others, including the assault against the nurse in this case, a burglary 
during which Aguirre had threatened to cut the victim with a box cutter, a charge of 
disorderly conduct involving death threats, and an assault against a corrections officer 
while this case was pending. As counsel points out, the judge’s misstatement did not 
affect Aguirre’s offense level or criminal history category, and it’s inconceivable that the 
judge selected a low‐end sentence on the understanding that Aguirre had tried to kill 
people during the robbery. Because the misstatement did not affect Aguirre’s substantial 
rights, counsel is correct that an appellate claim based on that issue would be frivolous. 

      Counsel lastly weighs an argument that Aguirre’s sentence is substantively 
unreasonable. But as counsel recognizes, Aguirre’s within‐guidelines sentence is 
presumptively reasonable, see Rita v. United States, 551 U.S. 338, 347 (2007); United States 
No. 16‐3184                                                                         Page 4 
 
v. Womack, 732 F.3d 745, 747 (7th Cir. 2013), and counsel identifies nothing that would 
rebut that presumption.   

      Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED.